Citation Nr: 0030560	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to an evaluation in excess of the currently 
assigned 50 percent for service-connected neurodermatitis 
disseminata.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1963.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Nashville, Tennessee, Department 
of Veterans Affairs (VA) Regional Office (RO).  

REMAND

In a January 1999 decision, the Board denied service 
connection for an eye disorder and denied a rating in excess 
of 50 percent for service-connected neurodermatitis 
disseminata.  The Board remanded issues of entitlement to an 
evaluation in excess of 30 percent for service-connected 
lymphedema of the right ankle with post-operative residuals 
of fasciotomy and entitlement to a total disability 
evaluation based on individual unemployability (TDIU) due to 
service-connected disability.  

In the January 1999 decision, the Board found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for an eye disorder.  The Board considered 
the veteran's claim for service connection for glaucoma as 
part of the previously denied eye claim, reasoning that 
glaucoma and the previous eye-muscle and vision disorders 
claimed by the appellant were "inextricably intertwined" 
disabilities and therefore that "the issue [of service 
connection for glaucoma] is properly one of whether there was 
new and material evidence."  In so doing, the Board cited to 
Ashford v. Brown, 10 Vet. App. 120 (1997).  

The veteran appealed the Board's decision as to service 
connection for an eye disorder and a rating in excess of 50 
percent for neurodermatitis disseminata to the United States 
Court of Appeals for Veterans Claims (Court).  Although the 
Court affirmed the Board's denial of service connection for 
an eye condition including eye-muscle dysfunction, paralysis 
and decreased visual acuity to include refractive error, it 
noted that glaucoma was clearly not "refractive error" or 
"eye muscle dysfunction" or any of the other conditions for 
which service connection had been denied in July 1984.  Thus, 
the Court held that the United States Court of Appeals for 
the Federal Circuit's opinion in Ephraim v. Brown 82 F.3d 
399, 402 (Fed. Cir. 1996) was controlling in this case, 
noting that glaucoma had not even been suspected until 1991, 
and that glaucoma is rated independent of the other eye 
disorders that affect visual acuity and were considered by 
the RO in July 1984.  See 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6012(1999).  The Court held that the veteran had field a 
timely Notice of Disagreement with the first denial of 
service connection for glaucoma (in April 1993).  
Accordingly, finality is not for consideration and the claim 
must be decided on a de novo basis. 

The record contains medical evidence of current glaucoma as 
shown in the December 1992 and March 1993 VA eye 
examinations, evidence regarding the use of steroids to treat 
the veteran's skin condition, and the opinion of a VA 
physician in March 1993 as to a "possible" relationship 
between the veteran's glaucoma and his steroid use, 
additional development of the evidence as necessary.  
Additionally, in a May 1998 statement, the veteran contended 
that there are treatment records from the VA eye clinic in 
Nashville, Tennessee, that support his claim.  Thus, the 
issue of service connection must be remanded for further 
development of the evidence, 

In regard to the issue of an increased rating for the 
veteran's skin condition, the Board determined in its January 
1999 decision that the veteran was already receiving the 
maximum 50 percent schedular rating under 38 C.F.R. § 4.118, 
DC 7806 (1998) (rated as analogous to eczema).  The Board 
also considered the skin condition under 38 C.F.R. § 4.118, 
DC 7800 (1998) and determined that the veteran was already 
receiving the maximum 50 percent evaluation under that code.  
Indicating that although the 50 percent evaluation could be 
increased to 80 percent if there was evidence of tissue loss 
and cicatrization, with marked discoloration, color contrast 
or the like, see 38 C.F.R. § 4.118, DC 7800, Note, the Board 
concluded that there was no evidence of tissue loss, 
cicatrization or marked discoloration to warrant application 
of those provisions.   

The Court held, in part, that the evidence did not adequately 
reflect the current state of the veteran's skin disability, 
and noted that the March 1993 and August 1996 VA skin 
examinations had not adequately addressed such matters as 
cicatrization and any tissue loss.  Thus, the Board should 
have required the RO to obtained another examination.  The 
Court has also stated that on remand, the Board should 
address whether the veteran's condition meets the criteria 
set forth in the Note located after 38 C.F.R. § 4.118, DC 
7819 (1999).  The Court indicated that this Note applies to 
DC 7806 and provides that "[t]he most repugnant conditions 
may be submitted for central office rating with several 
unretouched photographs."  The Court held that the Board 
should determine whether the veteran's skin condition should 
be considered such a repugnant condition thereunder.  

In a May 1998 statement, the veteran indicated that he had 
received treatment for his skin condition in April 1998 at 
the dermatology clinic in Nashville, Tennessee, and that the 
records include statements by the chief dermatologist in 
support of his claim.  He also contends that the evidence 
does not include all the recent treatment records from that 
clinic.  The Court held that the VA must obtain these medical 
records.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should obtain all relevant 
treatment records from the Nashville, 
Tennessee, VA Medical Center that have 
not already been obtained.  

3.  The veteran should provide the names 
and addresses of all non-VA medical care 
providers who have treated him for 
glaucoma or his skin condition.  After 
securing the necessary releases, the RO 
should obtain any additional records.  

4.  After any additional evidence has 
been obtained and associated with the 
claims folders, the RO should schedule 
the veteran for an ophthalmology 
examination by a board-certified 
ophthalmologist to determine whether the 
veteran has glaucoma, and, if so, its 
etiology.  The claims folder MUST be made 
available to the examiner for review 
before the examination.  After the review 
and examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that glaucoma, if present, was caused or 
permanently worsened by the use of 
steroids prescribed for treatment of the 
veteran's neurodermatitis disseminata.  
In order to provide a probative opinion 
the examiner should review the entire 
record, including the service medical 
records, with attention to the evidence 
pertaining to treatment with steroids 
including the prescribed dosages.  The 
examiner is requested to provide a 
rationale for any opinion.  

5.  The RO should afford the veteran a 
comprehensive dermatology examination to 
determine the extent and severity of his 
service-connected neurodermatitis 
disseminata.  The claims folder MUST be 
made available to the examiner for review 
before the examination.  Unretouched 
color photographs, which accurately 
portray the severity of the skin 
condition, should be taken and associated 
with the file.  The examination findings 
should be reported in detail, and the 
examiner should respond to the following:  
(1) Does the skin condition cause 
disfigurement involving the head, face, 
or neck, and, if so, is there tissue loss 
and cicatrization; (2) Is there also 
marked discoloration, color contrast, or 
the like, as to the head, face, or neck; 
(3) Does the examiner consider the skin 
condition a most repugnant, disfiguring 
condition that might be submitted for 
central office rating with several 
unretouched photographs.  The examiner is 
requested to a provide rationale for any 
opinions provided.  

6.  The RO should complete the remand 
development that is contained in the 
January 1999 Board decision.  

7.  After the requested development has 
been completed to the extent possible, 
the RO should review the record and 
adjudicate the issues on appeal, 
including service connection for 
glaucoma; entitlement to an increased 
rating for service-connected 
neurodermatitis with consideration of 
whether this matter should be submitted 
for central office rating with several 
unretouched photographs; entitlement to 
an increased rating for service-connected 
lymphedema of the right ankle, post 
fasciotomy; and, entitlement to TDIU 
benefits.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
containing all potentially applicable 
laws and regulations not previously 
provided, and given the opportunity to 
respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


